Citation Nr: 0614715	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-07 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran alleges entitlement to an initial evaluation in 
excess of 10 percent for ulcerative colitis.  Pursuant to 
Diagnostic Code 7323, ulcerative colitis characterized by 
moderate impairment, with infrequent exacerbations, warrants 
a 10 percent disability rating.  A 30 percent disability 
rating is awarded for moderately severe impairment, with 
frequent exacerbations; a 60 percent disability rating is 
awarded for severe impairment, with numerous attacks yearly 
and with malnutrition, with health only fair during 
remissions; and a 100 percent rating is awarded for 
pronounced impairment, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7323.

Private treatment records from John Q. Stauffer, M.D., note 
treatment for and diagnoses of ulcerative colitis and anemia.  
Although the veteran was afforded a VA examination in July 
2002, the examiner addressed whether the veteran's ulcerative 
colitis was related to his period of active service.  The 
Board finds that an additional VA examination to determine 
the current severity of the veteran's ulcerative colitis 
would be helpful in the adjudication of the matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to obtain private treatment records from 
John Q. Stauffer, MD. from December 2004 
and VA treatment records from April 2005.  

2.  The veteran should also be provided a 
VA gastrointestinal examination to 
determine the current severity of the 
ulcerative colitis.  All indicated tests 
should be accomplished.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is asked to address the frequency 
of exacerbations and to determine whether 
the veteran exhibits any malnutrition, 
anemia or liver dysfunction associated with 
his ulcerative colitis.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  After completing the above development, 
the RO should again address the veteran's 
appeal for an initial increased evaluation 
for ulcerative colitis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






